 



Exhibit 10.2
[FORM OF SENIOR CONVERTIBLE NOTE]
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE MAY BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) THE PROVISION OF REASONABLE ASSURANCES THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
Touchstone Resources USA, Inc.
Senior Convertible Note

     
Issuance Date: April 4, 2006
  Principal: U.S. $                    

          FOR VALUE RECEIVED, Touchstone Resources USA, Inc., a Delaware
corporation, (the “Company”), hereby promises to pay to [KINGS ROAD HOLDINGS II
LLC] [CAPITAL VENTURES INTERNATIONAL] [SF CAPITAL PARTNERS LTD.] [RHP MASTER
FUND, LTD] or registered assigns (“Holder”) the amount set out above as the
Principal (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date, on any Installment Date with respect to the Installment Amount due on such
Installment Date (each, as defined herein), acceleration, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the rate of 7.5% per annum (the
“Interest Rate”), from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), any Installment Date, the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case, in accordance
with the terms hereof). This Senior Convertible Note (including all Senior
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Senior Convertible Notes issued pursuant to the
Securities Purchase Agreement (as

 



--------------------------------------------------------------------------------



 



defined below) on the Closing Date (collectively, the “Notes” and such other
Senior Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 28.
          (1) MATURITY. On the Maturity Date, the Holder shall surrender this
Note to the Company and the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges, if any.
          (2) INTEREST; INTEREST RATE. Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 360-day
year comprised of twelve 30-day months and shall be payable in arrears on the
last day of each Calendar Quarter during the period beginning on the Issuance
Date and ending on, and including, the Maturity Date (each, an “Interest Date”)
with the first Interest Date being June 30, 2006. Interest shall be payable on
each Interest Date in cash. Prior to the payment of Interest on an Interest
Date, Interest on this Note shall accrue at the Interest Rate. Upon the
occurrence and during the continuance of an Event of Default, the Interest Rate
shall be increased to twelve percent (12%) per annum (the “Default Rate”). In
the event that such Event of Default is subsequently cured, the adjustment
referred to in the preceding sentence shall cease to be effective as of the date
of such cure; provided that the Interest as calculated at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default. Interest on
overdue interest shall accrue at the same rate compounded quarterly.
          (3) CONVERSION OF NOTES. This Note shall be convertible into shares of
common stock of the Company, par value $0.001 per share (the “Common Shares”),
on the terms and conditions set forth in this Section 3.
               (a) Conversion Right. Subject to the provisions of Section 3(d),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and nonassessable Common Shares in accordance
with Section 3(c), at the Conversion Rate (as defined below). The Company shall
not issue any fraction of a Common Share upon any conversion. If the issuance
would result in the issuance of a fraction of a Common Share, the Company shall
round such fraction of a Common Share up to the nearest whole share. The Company
shall pay any and all taxes that may be payable with respect to the issuance and
delivery of Common Shares upon conversion of any Conversion Amount.
               (b) Conversion Rate. The number of Common Shares issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (such number
of shares, the “Conversion Rate”).
                    (i) “Conversion Amount” means the portion of the Principal
to be converted, redeemed or otherwise with respect to which this determination
is being made.
     (ii) “Conversion Price” means, as of any Conversion Date (as defined below)
or other date of determination a price equal to $1.06, subject to adjustment as
provided herein.

2



--------------------------------------------------------------------------------



 



               (c) Mechanics of Conversion.
                    (i) Optional Conversion. To convert any Conversion Amount
into Common Shares on any date (a “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Trading Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation of receipt of such Conversion Notice
to the Holder and the Company’s transfer agent (the “Transfer Agent”). On or
before the third (3rd) Trading Day following the date of receipt of a Conversion
Notice (the “Share Delivery Date”), the Company shall (1) (x) provided that the
Transfer Agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of Common
Shares to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of Common Shares to which the Holder shall be
entitled and (2) pay to the Holder in cash an amount equal to the accrued and
unpaid Interest on the Conversion Amount plus any accrued and unpaid Late
Charges on the Conversion Amount, each up to and including the Conversion Date.
If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five (5) Trading Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 18(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the Common Shares issuable upon a conversion of this Note shall be treated for
all purposes as the record holder or holders of such Common Shares on the
Conversion Date. In the event of a partial conversion of this Note pursuant
hereto, the principal amount converted shall be deducted from the Installment
Amounts relating to the Installment Dates as set forth in the Conversion Notice.
                    (ii) Failure to Timely Convert. If the Company shall fail to
issue a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of Common Shares to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is three
(3) Trading Days after the Conversion Date (a “Conversion Failure”), then
(A) the Company shall pay damages to the Holder for each day of such Conversion
Failure in an amount equal to 1.5% of the product of (I) the sum of the number
of Common Shares not issued to the Holder on or prior to the Share Delivery Date
and to which the Holder is entitled, and (II) the Closing Sale Price of the
Common Shares on the Share Delivery Date and (B) the Holder, upon written notice
to the Company, may void its Conversion Notice with respect to, and retain or
have returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition

3



--------------------------------------------------------------------------------



 



to the foregoing, if within three (3) Trading Days after the Company’s receipt
of the facsimile copy of a Conversion Notice, the Company shall fail to issue
and deliver a certificate to the Holder or credit the Holder’s balance account
with DTC for the number of Common Shares to which the Holder is entitled upon
such holder’s conversion of any Conversion Amount, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Shares to deliver in satisfaction of a sale by the Holder of Common
Shares issuable upon such conversion that the Holder anticipated receiving from
the Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the Common
Shares so purchased (the “Buy-In Price"), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Shares) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Shares and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Common Shares times (B) the Closing Bid Price on
the Conversion Date.
                    (iii) Book-Entry. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Conversion Amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender. The Holder and the Company
shall maintain records showing the Principal converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.
                    (iv) Pro Rata Conversion; Disputes. In the event that the
Company receives a Conversion Notice from more than one holder of Notes for the
same Conversion Date and the Company can convert some, but not all, of such
portions of the Notes submitted for conversion, the Company, subject to
Section 3(d), shall cause the Company to convert from each holder of Notes
electing to have Notes converted on such date a pro rata amount of such holder’s
portion of its Notes submitted for conversion based on the principal amount of
Notes submitted for conversion on such date by such holder relative to the
aggregate principal amount of all Notes submitted for conversion on such date.
In the event of a dispute as to the number of Common Shares issuable to the
Holder in connection with a conversion of this Note, the Company shall issue to
the Holder the number of Common Shares not in dispute and resolve such dispute
in accordance with Section 23.
               (d) Limitations on Conversions. The Company shall not effect any
conversion of this Note, and the Holder of this Note shall not have the right to
convert any portion of this Note pursuant to Section 3(a), to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
affiliates) would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the number of Common Shares outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of Common
Shares beneficially owned by the Holder and its affiliates shall include the
number of Common Shares issuable upon conversion of this Note with respect to
which the

4



--------------------------------------------------------------------------------



 



determination of such sentence is being made, but shall exclude the number of
Common Shares which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any Other Notes or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 3(d)(i), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of this Section 3(d)(i), in determining the
number of outstanding Common Shares, the Holder may rely on the number of
outstanding Common Shares as reflected in (x) the Company’s most recent Form
10-K, Form 10-Q or Form 8-K, as the case may be (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of Common Shares outstanding. For any
reason at any time, upon the written or oral request of the Holder, the Company
shall within one (1) Trading Day confirm orally and in writing to the Holder the
number of Common Shares then outstanding. In any case, the number of outstanding
Common Shares shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder or its
affiliates since the date as of which such number of outstanding Common Shares
was reported. By written notice to the Company, the Holder may increase or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the Holder
and not to any other holder of Notes.
          (4) RIGHTS UPON EVENT OF DEFAULT.
               (a) Event of Default. Each of the following events shall
constitute an “Event of Default”:
                    (i) the failure of the applicable Registration Statement
required to be filed pursuant to the Registration Rights Agreement to be
declared effective by the SEC on or prior to the date that is sixty (60) days
after the applicable Effectiveness Deadline (as defined in the Registration
Rights Agreement), or, while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to any holder of the Notes for sale of all of such holder’s
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive days or for
more than an aggregate of thirty (30) days in any 365-day period (other than
days during an Allowable Grace Period (as defined in the Registration Rights
Agreement));
                    (ii) the suspension from trading or failure of the Common
Shares to be listed on an Eligible Market for a period of seven (7) consecutive
Trading Days or for more than an aggregate of twelve (12) Trading Days in any
365-day period;

5



--------------------------------------------------------------------------------



 



                    (iii) the Company’s (A) failure to cure a Conversion Failure
by delivery of the required number of Common Shares within ten (10) Trading Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Notes, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of any Notes into Common Shares that is tendered in accordance with
the provisions of the Notes;
                    (iv) (A) at any time prior to the Stockholder Approval (as
defined in the Securities Purchase Agreement) (1) following the tenth (10th)
consecutive Trading Day that all of the Company’s authorized and unissued Common
Shares are not reserved in respect of the Notes or (2) that the Company has
issued, or authorized or reserved for issuance, any of its Common Shares,
whether or not pursuant to Options, warrants or any other derivative security,
to a Person other than the Holder or the holders of the Other Notes in
accordance with the Transaction Documents or (B) at any time on or after the
Stockholder Approval following the tenth (10th) consecutive Trading Day that the
number of Common Shares that are available for issuance to the Holder is less
than the number of Common Shares that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise);
                    (v) the Company’s failure to pay to the Holder any amount of
Principal (including, without limitation, the Company’s failure to pay any
redemption payments), Interest, Late Charges or other amounts when and as due
under this Note or any other Transaction Document (as defined in the Securities
Purchase Agreement), except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure continues for a
period of at least three (3) Trading Days;
                    (vi) the occurrence of any default under, redemption of or
acceleration prior to maturity of Indebtedness of the Company or any of its
Subsidiaries (as defined in Section 3(a) of the Securities Purchase Agreement)
other than with respect to any Other Notes;
                    (vii) the Company or any of its Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or
state law for the relief of debtors (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”),
(D) makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;
                    (viii) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) is for relief against the Company or
any of its Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Company or any of its Subsidiaries or (C) orders the liquidation of the Company
or any of its Subsidiaries;
                    (ix) a final judgment or judgments are rendered against the
Company or any of its Subsidiaries pursuant to which the Company or its
Subsidiary, as the case may be, is responsible for the payment of money
aggregating in excess of $100,000 and which

6



--------------------------------------------------------------------------------



 



judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $100,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is clearly covered by insurance
or an indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;
                    (x) other than as set forth in item (xi) below, the Company
breaches any representation, warranty, covenant or other term or condition of
any Transaction Document, except, in the case of a breach of a covenant which is
curable, only if such breach continues for a period of at least fifteen
(15) consecutive Trading Days;
                    (xi) any breach or failure in any respect to comply with
either of Sections 8 or 14 of this Note; or
                    (xii) any Event of Default (as defined in the Other Notes)
occurs with respect to any Other Notes.
               (b) Redemption Right. Promptly after the occurrence of an Event
of Default with respect to this Note or any Other Note, the Company shall
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem. Each portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(x) the Conversion Amount to be redeemed and (y) the Redemption Premium and
(ii) the product of (A) the Conversion Rate with respect to such Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice and (B) the Closing Sale Price of the Common Shares on the
date immediately preceding such Event of Default (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 12(b). In the event of a partial
redemption of this Note pursuant hereto, the Principal amount redeemed shall be
deducted from the Installment Amounts relating to the applicable Installment
Dates as set forth in the Event of Default Redemption Notice.
          (5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
               (a) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance

7



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the Principal amounts and the Interest Rates of the
Notes held by such holder, having similar conversion rights as the Notes, having
similar ranking to the Notes, and satisfactory to the Required Holders and
(ii) the Successor Entity (including its Parent Entity) is a publicly traded
corporation whose common shares are quoted on or listed for trading on an
Eligible Market. Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Note
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity (if other than the Company) shall
deliver to the Holder confirmation that there shall be issued upon conversion or
redemption of this Note at any time after the consummation of the Fundamental
Transaction, in lieu of the Company’s Common Shares (or other securities, cash,
assets or other property) purchasable upon the conversion or redemption of the
Notes prior to such Fundamental Transaction, such publicly traded common shares
(or their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
               (b) Redemption Right. No sooner than fifteen (15) days nor later
than ten (10) days prior to the consummation of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”). At any time during the period (the “Change of
Control Period”) beginning after the Holder’s receipt of a Change of Control
Notice and ending on the date that is twenty (20) Trading Days after the
consummation of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company in cash at a price equal to 125% of
the greater of (x) the sum of (1) the Conversion Amount being redeemed and
(2) the amount of any accrued but unpaid Interest thereon through the date of
such redemption payment and (y) the sum of (1) the product of (A) the Conversion
Amount being redeemed multiplied by (B) the quotient determined by dividing
(I) the aggregate cash consideration and the aggregate cash value of any
non-cash consideration per Common Share to be paid to the holders of the Common
Shares upon consummation of the Change of Control (any such non-cash
consideration consisting of marketable securities to be valued at the higher of
the Closing Sale Price of such securities as of the Trading Day immediately
prior to or the Trading Day following the public announcement of such proposed
Change of Control) by (II) the Conversion Price plus (2) the amount of any
accrued but unpaid Interest on such Conversion Amount being redeemed through the
date of such redemption payment (the “Change of Control Redemption Price”).
Redemptions required by this Section 5 shall be made in accordance with the
provisions of

8



--------------------------------------------------------------------------------



 



Section 12(b) and shall have priority to payments to shareholders in connection
with a Change of Control. Notwithstanding anything to the contrary in this
Section 5, until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) may be converted, in whole or in part, by the
Holder into Common Shares, or in the event the Conversion Date is after the
consummation of the Change of Control, shares or equity interests of the
Successor Entity substantially equivalent to the Company’s Common Shares
pursuant to Section 3.
          (6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.
               (a) Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase shares,
warrants, securities or other property pro rata to all record holders of any
class of Common Shares (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of Common Shares acquirable upon complete conversion of this Note
(without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.
               (b) Other Corporate Events. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of Common Shares are entitled
to receive securities or other assets with respect to or in exchange for Common
Shares (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the Common
Shares receivable upon such conversion, such securities or other assets to which
the Holder would have been entitled with respect to such Common Shares had such
Common Shares been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the Common Shares otherwise
receivable upon such conversion, such securities or other assets received by the
holders of Common Shares in connection with the consummation of such Corporate
Event in such amounts as the Holder would have been entitled to receive had this
Note initially been issued with conversion rights for the form of such
consideration (as opposed to Common Shares) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.
          (7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
               (a) Adjustment of Conversion Price upon Issuance of Common
Shares. If and whenever on or after the Subscription Date, the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any Common Shares

9



--------------------------------------------------------------------------------



 



(including the issuance or sale of Common Shares owned or held by or for the
account of the Company, but excluding Common Shares deemed to have been issued
or sold by the Company in connection with any Excluded Security) for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
For purposes of determining the adjusted Conversion Price under this
Section 7(a), the following shall be applicable:
                    (i) Issuance of Options. If the Company in any manner grants
or sells any Options and the lowest price per share for which one Common Share
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
is less than the Applicable Price, then such Common Share shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one Common Share is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one Common Share upon
granting or sale of the Option, upon exercise of the Option and upon conversion
or exchange or exercise of any Convertible Security issuable upon exercise of
such Option. No further adjustment of the Conversion Price shall be made upon
the actual issuance of such Common Shares or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Shares
upon conversion or exchange or exercise of such Convertible Securities.
                    (ii) Issuance of Convertible Securities. If the Company in
any manner issues or sells any Convertible Securities and the lowest price per
share for which one Common Share is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such Common Share shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one Common Share is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one Common Share
upon the issuance or sale of the Convertible Security and upon the conversion or
exchange or exercise of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such Common Shares
upon conversion or exchange or exercise of such Convertible Securities, and if
any such issue or sale of such Convertible Securities is made upon exercise of
any Options for which adjustment of the Conversion Price had been or are to be
made pursuant to other provisions of this Section 7(a), no further adjustment of
the Conversion Price shall be made by reason of such issue or sale.
                    (iii) Change in Option Price or Rate of Conversion. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable or exercisable for Common Shares

10



--------------------------------------------------------------------------------



 



changes at any time, the Conversion Price in effect at the time of such change
shall be adjusted to the Conversion Price which would have been in effect at
such time had such Options or Convertible Securities provided for such changed
purchase price, additional consideration or changed conversion rate, as the case
may be, at the time initially granted, issued or sold. For purposes of this
Section 7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Subscription Date are changed in the manner described in
the immediately preceding sentence, then such Option or Convertible Security and
the Common Shares deemed issuable upon exercise, conversion or exchange thereof
shall be deemed to have been issued as of the date of such change. No adjustment
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect.
                    (iv) Calculation of Consideration Received. In case any
Option is issued in connection with the issue or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $.01. If any Common
Shares, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Shares,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such securities on the
date of receipt. If any Common Shares, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Shares, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined jointly by
the Company and the Required Holders. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
deemed binding upon all parties absent manifest error and the fees and expenses
of such appraiser shall be borne by the Company.
                    (v) Record Date. If the Company takes a record of the
holders of Common Shares for the purpose of entitling them (A) to receive a
dividend or other distribution payable in Common Shares, Options or in
Convertible Securities or (B) to subscribe for or purchase Common Shares,
Options or Convertible Securities, then such record date will be deemed to be
the date of the issue or sale of the Common Shares deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
               (b) Adjustment of Conversion Price upon Subdivision or
Combination of Common Shares. If the Company at any time on or after the
Subscription Date subdivides (by any share split, share dividend,
recapitalization or otherwise) one or more classes of its

11



--------------------------------------------------------------------------------



 



outstanding Common Shares into a greater number of shares, the Conversion Price
in effect immediately prior to such subdivision will be proportionately reduced.
If the Company at any time on or after the Subscription Date combines (by
combination, reverse share split or otherwise) one or more classes of its
outstanding Common Shares into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination will be proportionately
increased.
               (c) Other Events. If any event occurs of the type contemplated by
the provisions of this Section 7 but not expressly provided for by such
provisions (including, without limitation, the granting of share appreciation
rights, phantom share rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Note;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 7.
          (8) COMPANY INSTALLMENT CONVERSION OR REDEMPTION.
               (a) General. Subject to and in accordance with the terms of this
Section 8, on each applicable Installment Date, the Company shall pay to the
Holder of this Note the Installment Amount as of such Installment Date by the
combination of any of the following, (i) provided that there has been no Equity
Conditions Failure, requiring the conversion of a portion of the applicable
Installment Amount, in whole or in part, in accordance with this Section 8 (a
“Company Conversion”), and/or (ii) redeeming for cash the applicable Installment
Amount, in whole or in part, in accordance with this Section 8 (a “Company
Redemption”); provided that all of the outstanding applicable Installment Amount
as of each such Installment Date must be converted and/or redeemed by the
Company on the applicable Installment Date, subject to the provisions of this
Section 8. Unless the Company Installment Notice (as defined below) indicates
otherwise or if there is an Equity Conditions Failure, the entire Installment
Amount to be paid on such Installment Date shall be paid through a Company
Conversion. On or prior to the date which is the tenth (10th) Trading Day prior
to each Installment Date (each, an “Installment Notice Due Date”), the Company
shall deliver written notice (each, a “Company Installment Notice”) to the
Holder which Company Installment Notice shall state (i) the portion, if any, of
the applicable Installment Amount to be converted pursuant to a Company
Conversion, which amount when added to the Company Redemption Amount must equal
the applicable Installment Amount; provided that the Company shall not convert
an Installment Amount under this section in excess of the Holder’s Pro Rata
Amount of 15% of the aggregate dollar trading volume (as reported on Bloomberg)
of the Common Shares over the twenty (20) consecutive Trading Day period ending
on the Trading Day immediately preceding the applicable Installment Date (the
“Company Conversion Amount”), (ii) the portion, if any, of the applicable
Installment Amount which the Company elects to redeem pursuant to a Company
Redemption (the “Company Redemption Amount”), which amount when added to the
Company Conversion Amount must equal the applicable Installment Amount and
(iii) unless the Company has elected to pay the applicable Installment Amount
entirely through a Company Redemption, the Company Installment Notice shall
certify that the Equity Conditions have been satisfied as of the date of the
Company Installment Notice. Each Company Installment Notice whether actually
given or deemed given shall be irrevocable. Except as expressly provided in this
Section 8(a), the Company shall redeem and convert the applicable Installment
Amount of this Note pursuant

12



--------------------------------------------------------------------------------



 



to this Section 8 and the corresponding Installment Amounts of the Other Notes
pursuant to the corresponding provisions of the Other Notes in the same ratio of
the Installment Amount being redeemed and converted hereunder. The Company
Redemption Amount (whether set forth in the Company Installment Notice or by
operation of this Section 8) shall be redeemed in accordance with Section 8(b)
and the Company Conversion Amount shall be converted in accordance with
Section 8(c).
               (b) Mechanics of Company Redemption. If the Company elects, or is
deemed to have elected, a Company Redemption in accordance with Section 8(a),
then the Company Redemption Amount, if any, which is to be paid to the Holder on
the applicable Installment Date shall be redeemed by the Company on such
Installment Date, and the Company shall pay to the Holder on such Installment
Date, by wire transfer of immediately available funds, an amount in cash (the
“Company Installment Redemption Price”) equal to 100% of the Company Redemption
Amount. If the Company fails to redeem the Company Redemption Amount on the
applicable Installment Date by payment of the Company Installment Redemption
Price on such date, then at the option of the Holder designated in writing to
the Company (any such designation, a “Conversion Notice” for purposes of this
Note), the Holder may require the Company to convert all or any part of the
Company Redemption Amount at the Company Conversion Price. Conversions required
by this Section 8(b) shall be made in accordance with the provisions of
Section 3(c). Notwithstanding anything to the contrary in this Section 8(b), but
subject to Section 3(d), until the Company Installment Redemption Price
(together with any interest thereon) is paid in full, the Company Redemption
Amount (together with any interest thereon) may be converted, in whole or in
part, by the Holder into Common Shares pursuant to Section 3. In the event the
Holder elects to convert all or any portion of the Company Redemption Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Company Redemption Amount so converted shall be deducted
from the Installment Amounts relating to the Installment Dates as set forth in
the applicable Conversion Notice.
               (c) Mechanics of Company Conversion.
                    (i) Subject to Section 3(d), if the Company pays any part of
an Installment Amount pursuant to a Company Conversion in accordance with
Section 8(a), then on the Trading Day prior to the Installment Date the Company
shall (i) cause the Transfer Agent to deliver to the Holder’s account with DTC a
number of Common Shares equal to the quotient of (x) such Company Conversion
Amount divided by (y) the Initial Company Conversion Price (the “Pre-Installment
Conversion Shares”) and (ii) pay to the Holder, in cash by wire transfer of
immediately available funds, the amount of any accrued and unpaid interest on
such Company Conversion Amount and any accrued and unpaid Late Charges on such
Conversion Amount and Interest. On the Trading Day immediately after the end of
the Company Conversion Measuring Period (the “Installment Settlement Date”), the
Company shall, or shall direct the Transfer Agent to, deliver to the Holder’s
account with DTC a number of additional Conversion Shares, if any, equal to the
Installment Balance Conversion Shares. If an Event of Default occurs during any
applicable Company Conversion Measuring Period and the Holder elects an Event of
Default Redemption in accordance with Section 4(b), then, at the Holder’s
option, either (A) the Holder, upon receipt of the Event of Default Redemption
Price (which Redemption Price includes redemption of any portion of a Company
Conversion Amount represented by Pre-

13



--------------------------------------------------------------------------------



 



Installment Conversion Shares that the Holder shall return to the Company),
shall return any Pre-Installment Conversion Shares delivered in connection with
the applicable Installment Date, which the Holder has not otherwise sold,
transferred or disposed of, to the Company or (B) the Conversion Amount used to
calculate the Event of Default Redemption Price shall be reduced by the product
of (I) the Company Conversion Amount applicable to such Installment Date
multiplied by (II) the Conversion Share Ratio.
                    (ii) If there is an Equity Conditions Failure, then at the
option of the Holder designated in writing to the Company, the Holder may
require the Company to do any one or both of the following: (x) the Company
shall redeem all or any part designated by the Holder of the unconverted Company
Conversion Amount (such designated amount is referred to as the “First
Redemption Amount”) on such Installment Date or Installment Settlement Date, as
applicable, and the Company shall pay to the Holder on such Installment Date or
Installment Settlement Date, as applicable, by wire transfer of immediately
available funds, an amount in cash equal the First Redemption Amount, or (y) the
Company Conversion shall be null and void with respect to all or any part
designated by the Holder of the unconverted Company Conversion Amount and the
Holder shall be entitled to all the rights of a holder of this Note with respect
to such amount of the Company Conversion Amount; provided, however, that the
Conversion Price for such unconverted Company Conversion Amount shall thereafter
be adjusted to equal the lesser of (1) the Company Conversion Price as in effect
on the date on which the Holder voided the Company Conversion and (2) the
Company Conversion Price as in effect on the date on which the Holder delivers a
Conversion Notice relating thereto. In the event of an Equity Conditions
Failure, at the Holder’s option, either (A) the Holder shall, upon receipt of a
First Redemption Amount (which amount includes redemption of any portion of a
Company Conversion Amount represented by Pre-Installment Conversion Shares that
the Holder shall return to the Company), return any Pre-Installment Conversion
Shares delivered in connection with the applicable Installment Date, which the
Holder has not otherwise sold, transferred or disposed of, to the Company or
(B) any related First Redemption Amount shall be reduced by the product of
(I) the Company Conversion Amount applicable to such Installment Date multiplied
by (II) the Conversion Share Ratio. If the Company fails to redeem any First
Redemption Amount on or before the applicable Installment Date or Installment
Settlement Date, as applicable, by payment of such amount on the applicable
Installment Date or Installment Settlement Date, as applicable, then the Holder
shall have the rights set forth in Section 12(b) as if the Company failed to pay
the applicable Company Redemption Price and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(xi)). Notwithstanding anything to the contrary in this
Section 8(c), but subject to 3(d), until the Company delivers Common Shares
representing the Company Conversion Amount to the Holder, the Company Conversion
Amount may be converted by the Holder into Common Shares pursuant to Section 3.
In the event the Holder elects to convert the Company Conversion Amount prior to
the applicable Installment Date as set forth in the immediately preceding
sentence, the Company Conversion Amount so converted shall be deducted from the
Installment Amounts relating to the Installment Dates as set forth in the
applicable Conversion Notice.
               (d) Deferred Installment Amount. Notwithstanding any provision of
this Section 8 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a notice to the Company at least five (5) Trading Days prior
to the applicable Installment Date

14



--------------------------------------------------------------------------------



 



electing to have all or any portion of the Installment Amount payable on such
Installment Date (such amount, the “Deferral Amount”) deferred until one or more
later Installment Dates (each, a “Deferral Date”). Any notice delivered by
either the Holder pursuant to this Section 8(d) shall set forth (A) the Deferral
Amount and (B) the Deferral Date(s).
          (9) COMPANY’S RIGHT OF MANDATORY CONVERSION.
               (a) Mandatory Conversion. If at any time from and after the
one-year anniversary of the Effective Date (the “Mandatory Conversion
Eligibility Date”) (i) the Closing Sale Price of the Common Shares equals or
exceeds 125% of the Conversion Price on the Issuance Date (subject to
appropriate adjustments for share splits, share dividends, share combinations
and other similar transactions after the Subscription Date) for each of any
twenty (20) consecutive Trading Days following the Mandatory Conversion
Eligibility Date (the “Mandatory Conversion Measuring Period”) and (ii) the
Equity Conditions shall have been satisfied during the period commencing on the
Mandatory Conversion Notice Date through the applicable Mandatory Conversion
Date (each, as defined below), then the Company shall have the right to require
the Holder to convert all or any designated portion of the Conversion Amount
then remaining under this Note as designated in the Mandatory Conversion Notice
(as defined below) into fully paid, validly issued and nonassessable Common
Shares in accordance with Section 3(c) hereof at the Conversion Rate as of the
Mandatory Conversion Date (as defined below) (a “Mandatory Conversion”). The
Company may exercise its right to require conversion under this Section 9(a) by
delivering within not more than two (2) Trading Days following the end of such
Mandatory Conversion Measuring Period a written notice thereof by facsimile and
overnight courier to all, but not less than all, of the holders of Notes and the
Transfer Agent (the “Mandatory Conversion Notice” and the date all of the
holders received such notice by facsimile is referred to as the “Mandatory
Conversion Notice Date”). The Mandatory Conversion Notice shall be irrevocable.
The Mandatory Conversion Notice shall state (i) the Trading Day selected for the
Mandatory Conversion in accordance with Section 9(a), which Trading Day shall be
at least ten (10) Trading Days but not more than sixty (60) Business Days
following the Mandatory Conversion Notice Date (the “Mandatory Conversion
Date”), (ii) the aggregate Conversion Amount of the Notes subject to such
Mandatory Conversion from the Holder and all of the holders of the Notes
pursuant to this Section 9 (and analogous provisions under the Other Notes), and
(iii) the number of Common Shares to be issued to such Holder on the Mandatory
Conversion Date; provided, however, that the Company shall not convert a
Conversion Amount under this Section in excess of the Holder’s Pro Rata Amount
of 25% of the aggregate dollar trading volume (as reported on Bloomberg) of the
Common Shares over the twenty (20) consecutive Trading Day period ending on the
Trading Day immediately preceding the Mandatory Conversion Notice Date; provided
further that nothing in this Section 9(a) shall, in any way or at any time
(including, for the benefit of doubt, at any time following the time that the
Company provides a Mandatory Conversion Notice), limit the ability of the Holder
to exercise its right to convert Common Shares pursuant to Section 3. All
Conversion Amounts converted by the Holder after the Mandatory Conversion Notice
Date shall reduce the Conversion Amount of this Note required to be converted on
the Mandatory Conversion Date. The Company may not effect more than one
(1) Mandatory Conversion during any consecutive thirty (30) Trading Day period.
The Company may not exercise its right to a Mandatory Conversion if it has not
reserved and made available out of its authorized and unissued shares of Common
Stock the number of shares of Common Stock as is necessary to allow the exercise
of

15



--------------------------------------------------------------------------------



 



any Series B Warrants (as defined in the Securities Purchase Agreement) that are
exercisable after such Mandatory Conversion.
               (b) Pro Rata Conversion Requirement. If the Company elects to
cause a conversion of any Conversion Amount of this Note pursuant to
Section 9(a), then it must simultaneously take the same action in the same
proportion with respect to the Other Notes. If the Company has elected a
Mandatory Conversion, the mechanics of conversion set forth in Section 3(c)
shall apply, to the extent applicable, as if the Company and the Transfer Agent
had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.
          (10) NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
          (11) RESERVATION OF AUTHORIZED SHARES.
               (a) Reservation. Commencing on the Issuance Date and until the
Capital Increase has been obtained, the Company shall reserve in respect of the
Notes all of its authorized and unissued Common Shares, which amount shall be
sufficient to convert no less than 100% of the Notes at the initial Conversion
Price. Immediately upon the Company’s obtaining the Stockholder Approval, the
Company shall reserve out of its authorized and unissued Common Shares a number
of Common Shares for each of the Notes equal to 130% of the Conversion Rate with
respect to the Conversion Amount of each such Note as of the Issuance Date and,
for so long thereafter as any of the Notes are outstanding, the Company shall
take all action necessary to reserve and keep available out of its authorized
and unissued Common Shares, solely for the purpose of effecting the conversion
of the Notes, 130% of the number of Common Shares as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided that at no time shall the number of Common Shares so reserved be less
than the number of shares required to be reserved by the previous sentence
(without regard to any limitations on conversions) (the “Required Reserve
Amount”). The initial number of Common Shares reserved for conversions of the
Notes and each increase in the number of shares so reserved shall be allocated
pro rata among the holders of the Notes based on the principal amount of the
Notes held by each holder at the Closing (as defined in the Securities Purchase
Agreement) or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
Common Shares reserved and allocated to any Person which ceases to hold any
Notes shall be allocated to the remaining holders of Notes, pro rata based on
the principal amount of the Notes then held by such holders.
               (b) Insufficient Authorized Shares. If at any time while any of
the Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved

16



--------------------------------------------------------------------------------



 



Common Shares to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of Common Shares equal to the Required Reserve
Amount (an “Authorized Share Failure”), then the Company shall immediately take
all action necessary to increase the Company’s authorized Common Shares to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than ninety (90) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its shareholders for the approval of an increase in the number of authorized
Common Shares. In connection with such meeting, the Company shall provide each
shareholder with a proxy statement and shall use its commercially reasonable
best efforts to solicit its shareholders’ approval of such increase in
authorized Common Shares and to cause its board of directors to recommend to the
shareholders that they approve such proposal.
          (12) HOLDER’S REDEMPTIONS.
               (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Trading Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), then the Company shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within five (5) Trading Days after the Company’s receipt of such
notice otherwise (the “Change of Control Redemption Date”). In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with
Section 18(d)) to the Holder representing such Conversion Amount and (z) the
Conversion Price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Conversion Price as in effect on the date on which the Redemption
Notice is voided and (B) the lowest Closing Bid Price of the Common Shares
during the period beginning on and including the date on which the Redemption
Notice is delivered to the Company and ending on and including the date on which
the Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.
               (b) Redemption by Other Holders. Upon the Company’s receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or

17



--------------------------------------------------------------------------------



 



occurrence substantially similar to the events or occurrences described in
Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the Company
shall immediately, but no later than one (1) Trading Day of its receipt thereof,
forward to the Holder by facsimile a copy of such notice. If the Company
receives a Redemption Notice and one or more Other Redemption Notices, during
the seven (7) Trading Day period beginning on and including the date which is
three (3) Trading Days prior to the Company’s receipt of the Holder’s Redemption
Notice and ending on and including the date which is three (3) Trading Days
after the Company’s receipt of the Holder’s Redemption Notice and the Company is
unable to redeem all principal, interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Trading Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Trading
Day period.
          (13) VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as provided by law, the Delaware General Corporation
Law and as expressly provided in this Note.
          (14) COVENANTS.
               (a) Rank. All payments due under this Note (a) shall rank pari
passu with all Other Notes and (b) shall be senior to all other Indebtedness of
the Company and its Subsidiaries now in existence or hereinafter created.
               (b) Incurrence of Indebtedness. So long as this Note is
outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Note and the
Other Notes and (ii) Permitted Indebtedness.
               (c) Existence of Liens. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
               (d) Restricted Payments; Restricted Distribution. The Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, redeem, defease, repurchase, repay or make any payments in
respect of, by the payment of cash or cash equivalents (in whole or in part,
whether by way of open market purchases, tender offers, private transactions or
otherwise), all or any portion of any Permitted Indebtedness, whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default, has
occurred and is continuing. In addition, the Company shall not make any
Distribution (as defined below) without the written consent of the Required
Holders.

18



--------------------------------------------------------------------------------



 



          (15) RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of Common Shares, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, shares or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case any Conversion Price in effect immediately prior
to the close of business on the record date fixed for the determination of
holders of Common Shares entitled to receive the Distribution shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Conversion Price by a fraction of which (i) the numerator
shall be the Closing Bid Price of the Common Shares on the trading day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
Common Share, and (ii) the denominator shall be the Closing Bid Price of the
Common Shares on the trading day immediately preceding such record date.
          (16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative
vote, at a meeting duly called for such purpose or the written consent without a
meeting, of the Required Holders shall be required for any change or amendment
to this Note or the Other Notes. Any change or amendment so approved shall be
binding upon all existing and future holders of this Note and any Other Notes.
No consideration shall be offered or paid to any Holder of the Notes to amend or
consent to a waiver or modification of any provision of any of the Notes unless
the same consideration is also offered to all of the Holders of the Notes.
          (17) TRANSFER. This Note and any Common Shares issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.
          (18) REISSUANCE OF THIS NOTE.
               (a) Transfer. If this Note is to be transferred, then the Holder
shall surrender this Note to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Note (in accordance with
Section 18(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 18(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
               (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal.

19



--------------------------------------------------------------------------------



 



               (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 18(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
               (d) Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 18(a) or Section 18(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest on the Principal of this Note and any accrued and
unpaid Late Charges on the Principal and Interest of this Note, in each case
from the Issuance Date.
          (19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
          (20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.
          (21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly

20



--------------------------------------------------------------------------------



 




drafted by the Company and all the Holders and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
          (22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          (23) DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Trading Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Trading Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Trading Day submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank reasonably selected by the Company and
approved by the Holder, or if the Company and the Holder cannot agree on such
bank, the Company shall select two independent reputable investment banks and
the Holder shall select one to serve on a panel, (b) the disputed arithmetic
calculation of the Conversion Rate or any Redemption Price to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Trading Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
          (24) NOTICES; PAYMENTS.
               (a) Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Shares, (B) with respect to any pro
rata subscription offer to holders of Common Shares or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.

21



--------------------------------------------------------------------------------



 



               (b) Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Holders, shall initially be as set forth on the Schedule of
Buyers attached to the Securities Purchase Agreement); provided that the Holder
may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Trading Day, the same shall instead be due on the next succeeding day which is a
Trading Day and, in the case of any Interest Date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of fifteen percent (15%) per annum from the
date such amount was due until the same is paid in full (“Late Charge”).

22



--------------------------------------------------------------------------------



 



          (25) CANCELLATION. After all Principal, accrued Interest, any Late
Charges and other amounts at any time owed on this Note have been paid in full,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.
          (26) WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.
          (27) GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the State of New York and waive trial by jury. Both parties agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder.
          (28) CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:
               (a) “AMEX” means the American Stock Exchange.
               (b) “Approved Share Plan” means any employee benefit plan which
has been approved by the Board of Directors of the Company, pursuant to which
the Company’s securities may be issued to any employee, officer or director for
services provided to the Company.
               (c) “Bloomberg” means Bloomberg Financial Markets.
               (d) “Calendar Quarter” means each of: (i) the period beginning on
and including January 1 and ending on and including March 31; (ii) the period
beginning on and including April 1 and ending on and including June 30;
(iii) the period beginning on and including July 1 and ending on and including
September 30; and (iv) the period beginning on and including October 1 and
ending on and including December 31.

23



--------------------------------------------------------------------------------



 



               (e) “Change of Control” means any Fundamental Transaction other
than (i) any reorganization, recapitalization or reclassification of the Common
Shares in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
               (f) “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 23. All
such determinations to be appropriately adjusted for any share dividend, share
split, share combination or other similar transaction during the applicable
calculation period.
               (g) “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement, which date is the date the Company initially
issued Notes pursuant to the terms of the Securities Purchase Agreement.
               (h) “Company Conversion Price” means, as of any date of
determination, that price which shall be the lower of (i) the applicable
Conversion Price and (ii) the price computed as 85% of the arithmetic average of
the Weighted Average Price of the Common Shares on the Principal Market during
each of the twelve (12) consecutive Trading Days commencing on the Trading Day
immediately after the applicable Installment Date (such period, the “Company
Conversion Measuring Period”).
               (i) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person

24



--------------------------------------------------------------------------------



 



incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto.
               (j) “Conversion Share Ratio” means, as to any applicable date of
determination, the quotient of (i) the number of Pre-Installment Conversion
Shares delivered in connection with such Installment Date divided by (ii) the
number of Post-Installment Conversion Shares relating to such Installment Date.
               (k) “Convertible Securities” means any shares or securities
(other than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Shares.
               (l) “Effective Date” means the date on which the Registration
Statement filed pursuant to the Registration Rights Agreement is declared
effective by the SEC.
               (m) “Eligible Market” means the Principal Market, AMEX, The New
York Stock Exchange, Inc, NASDAQ or The Nasdaq Capital Market.
               (n) “Equity Conditions” means that each of the following
conditions is satisfied: (i) on each day during the period beginning six
(6) months prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), either (x) the Registration Statement filed pursuant to the
Registration Rights Agreement shall be effective and available for the resale of
all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement) or (y) all Common Shares
issuable upon conversion or redemption of the Notes, payment of Installment
Amounts and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws and such shares shall be freely tradable on an Eligible
Market; (ii) on each day during the Equity Conditions Measuring Period, the
Common Shares are designated for quotation on the Principal Market and shall not
have been suspended from trading on such exchange or market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by such exchange or market been threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
minimum listing maintenance requirements of such exchange or market;
(iii) during the one (1) year period ending on and including the date
immediately preceding the applicable date of determination, the Company shall
have delivered Conversion Shares upon conversion of the Notes and Common Shares
upon exercise of the Warrants to the holders on a timely basis as set forth in
Section 3(c)(ii) hereof (and analogous provisions under the Other Notes) and
Section 2(a) of the Warrants; (iv) any applicable Common Shares to be issued in
connection with the event requiring determination may be issued in full without
violating Section 3(d) hereof and the rules and regulations of the Principal
Market; (v) during the Equity Conditions Measuring Period, the Company shall not
have failed to timely make any payments within five (5) Trading Days of when
such payment is due pursuant to any Transaction Document; (vi) during the Equity
Conditions Measuring Period, there shall not have

25



--------------------------------------------------------------------------------



 



occurred either (A) the public announcement of a pending, proposed or intended
Fundamental Transaction which has not been abandoned, terminated or consummated
or (B) an Event of Default or an event that with the passage of time or giving
of notice would constitute an Event of Default; (vii) the Company shall have no
knowledge of any fact that would cause (x) the Registration Statements required
pursuant to the Registration Rights Agreement not to be effective and available
for the resale of all remaining Registrable Securities in accordance with the
terms of the Registration Rights Agreement or (y) any Common Shares issuable
upon conversion or redemption of the Notes, payment of Installment Amounts and
Common Shares issuable upon exercise of the Warrants not to be eligible for sale
without restriction pursuant to Rule 144(k) and any applicable state securities
laws; (viii) the Company otherwise shall have been in material compliance with
and shall not have materially breached any provision, covenant, representation
or warranty of any Transaction Document; (ix) the Common Shares have not traded
below $0.50 per share in the immediately preceding twenty (20) consecutive
Trading Days; and (x) the Company has obtained Stockholder Approval.
               (o) “Equity Conditions Failure” means that during any period
commencing with the delivery of the Company Installment Notice through the
applicable Installment Date or Installment Settlement Date, as applicable, the
Equity Conditions have not been satisfied (or waived in writing by the Holder).
               (p) “Excluded Securities” means any Common Shares issued or
issuable: (i) in connection with any Approved Share Plan; (ii) upon conversion
of the Notes or the exercise of the Warrants; (iii) pursuant to a bona fide firm
commitment underwritten public offering at a price per Common Shares not less
than the Conversion Price in effect at the time of such offering with a
nationally recognized underwriter which generates gross proceeds to the Company
of at least $50,000,000 (other than an “at-the-market offering” as defined in
Rule 415(a)(4) under the 1933 Act and “equity lines”); (iv) in connection with
any strategic acquisition or strategic transaction, whether through an
acquisition of shares or a merger of any business, assets or technologies, the
primary purpose of which is not to raise equity capital in an amount not to
exceed, in the aggregate twenty percent (20%) of the outstanding Common Shares
in any twelve (12) month period; and (v) upon conversion of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.
               (q) “Fundamental Transaction” means that the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person, or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company to another
Person, or (iii) be subject to an offer from another Person or group of related
Persons (as defined in Sections 13(d) and 14(d) of the Exchange Act) other than
the Holder to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding Voting Shares (not including any
Voting Shares held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of related
Persons (as defined in

26



--------------------------------------------------------------------------------



 



Sections 13(d) and 14(d) of the Exchange Act) whereby such other Person or group
acquires more than the 50% of the outstanding Voting Shares (not including any
Voting Shares held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such share
purchase agreement or other business combination), (v) reorganize, recapitalize
or reclassify the Common Shares or (vi) any “person” or “group” (as these terms
are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or
shall become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% of the aggregate Voting Stock of the
Company.
               (r) “GAAP” means United States generally accepted accounting
principles, consistently applied.
               (s) “Holder Pro Rata Amount” means a fraction (i) the numerator
of which is the Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate principal amount of all Notes issued to
the initial purchasers pursuant to the Securities Purchase Agreement on the
Closing Date.
               (t) “Indebtedness” of any Person means, without duplication
(i) all indebtedness for borrowed money, (ii) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
               (u) “Initial Company Conversion Price” means, as of any date of
determination, that price which shall be the lower of (i) the applicable
Conversion Price and (ii) the price computed as 85% of the arithmetic average of
the Weighted Average Price of the Common Shares on the Principal Market during
each of the five (5) consecutive Trading Days ending on the Trading Day
immediately prior to the Installment Date (such period, the “Initial Company
Measuring Period”).

27



--------------------------------------------------------------------------------



 



               (v) “Installment Amount” means, for each Installment Date, an
amount equal to the lesser of (i) (A) the quotient of (x) the aggregate
outstanding Principal of this Note as of the first (1st) Installment Date
hereunder divided by (y) the number of whole months from such Installment Date
through the Maturity Date and (ii) the Principal amount outstanding under this
Note, in each case, plus any accrued and unpaid interest on such amount, as any
such Installment Amount may be reduced pursuant to the terms of this Note,
whether upon conversion, redemption or otherwise.
               (w) “Installment Balance Conversion Shares” means, for any
Installment Date, a number of Common Shares equal to (i) the Post-Installment
Conversion Shares for such date minus (ii) the amount of any Pre-Installment
Conversion Shares delivered on such date; provided that in the event that the
amount of Pre-Installment Conversion Shares exceeds the Post-Installment
Conversion Shares for such date (such excess, the “Installment Conversion Shares
Excess”), the outstanding Principal under this Note shall be reduced by the
product of (x) the Installment Conversion Share Excess and (y) the Company
Conversion Price and the Installment Balance Conversion Shares shall equal zero
(0).
               (x) “Installment Date” means April 1, 2007, and the first (1st)
day of each month thereafter prior to the Maturity Date.
               (y) “Maturity Date” means April 4, 2009; provided however, that
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing which with the
passage of time and the failure to cure would result in an Event of Default and
(ii) through the date that is ten (10) Trading Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date.
               (z) “NASDAQ” means the Nasdaq National Market.
               (aa) “Options” means any rights, warrants or options to subscribe
for or purchase Common Shares or Convertible Securities.
               (bb) “OTCBB” means the Over-The-Counter Bulletin Board.
               (cc) “Parent Entity” of a Person means an entity that, directly
or indirectly, controls the applicable Person and whose common shares or
equivalent equity security are quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
               (dd) “Permitted Indebtedness” means (i) Indebtedness incurred by
the Company, or their Subsidiaries that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Required Holders and approved by the Required
Holders in writing, and which Indebtedness does not provide at any time for the
payment, prepayment, repayment, redemption, repurchase or defeasance, directly
or indirectly, of any principal or premium, if any, thereon until 91 days after

28



--------------------------------------------------------------------------------



 



the Maturity Date or later, (ii) Indebtedness secured by Permitted Liens and
(iii) Indebtedness to trade creditors incurred in the ordinary course of
business.
               (ee) “Permitted Liens” means (i) any Lien for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) any Lien on the Company’s proven
hydrocarbon reserves approved by the Required Holders in writing and (v) Liens
(A) upon or in any equipment acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment.
               (ff) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
               (gg) “Post-Installment Conversion Shares” means, for any
Installment Date, that number of Common Shares equal to the applicable Company
Conversion Amount for such Installment Date divided by the Company Conversion
Price (without taking into account the delivery of any Pre-Installment
Conversion Shares).
               (hh) “Principal Market” means the OTCBB.
               (ii) “Redemption Notices” means, collectively, the Event of
Default Redemption Notices, Change of Control Redemption Notices, and any
Company Installment Notices (in the event a Company Redemption is elected in any
such notices) and, each of the foregoing, individually, a “Redemption Notice”.
               (jj) “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a)(i) — (vi) and (ix) — (xii), 125% or (ii) in
the case of the Events of Default described in Section 4(a)(vii) — (viii), 100%.
               (kk) “Redemption Prices” means, collectively, the Event of
Default Redemption Price, Change of Control Redemption Price, and any Company
Installment Redemption Price (in the event a Company Redemption is elected with
respect to any Installment Date) and, each of the foregoing, individually, a
“Redemption Price”.
               (ll) “Registration Rights Agreement” means that certain
registration rights agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes relating to, among other things,
the registration of the resale of the Common Shares issuable upon conversion of
the Notes and exercise of the Warrants.

29



--------------------------------------------------------------------------------



 



               (mm) “Required Holders” means the holders of Notes representing
at least a majority of the aggregate principal amount of the Notes then
outstanding.
               (nn) “SEC” means the United States Securities and Exchange
Commission.
               (oo) “Securities Purchase Agreement” means that certain
securities purchase agreement dated as of the Subscription Date by and among the
Company and the initial holders of the Notes pursuant to which the Company
issued the Notes.
               (pp) “Subscription Date” means April 4, 2006.
               (qq) “Successor Entity” means the Person, which may be the
Company, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made,
provided that if such Person is not a publicly traded entity whose common shares
or equivalent equity security are quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.
               (rr) “Trading Day” means any day on which the Common Shares are
quoted on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Shares, then on the principal securities exchange
or securities market on which the Common Shares are then traded or quoted, as
the case may be; provided that “Trading Day” shall not include any day on which
the Common Shares is scheduled to trade on any such exchange or market for less
than 4.5 hours or any day that the Common Shares are suspended from trading
during the final hour of trading on any such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
Time).
               (ss) “Voting Shares” of a Person means capital shares of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital shares of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
               (tt) “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.
               (uu) “Weighted Average Price” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of

30



--------------------------------------------------------------------------------



 



trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 23. All such
determinations to be appropriately adjusted for any share dividend, share split,
share combination or other similar transaction during the applicable calculation
period.
          (29) DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Trading Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
[Signature Page Follows]

31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed as of the Issuance Date set out above.

            Touchstone Resources USA, Inc.
      By:           Name:           Title:      

32



--------------------------------------------------------------------------------



 



         

EXHIBIT I
TOUCHSTONE RESOURCES USA, INC.
CONVERSION NOTICE
Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Touchstone Resources USA, Inc. (the “Company”). In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of common stock, par value $0.001 per share (the “Common Shares”), as of
the date specified below.

             
 
  Date of Conversion:                  
 
                Aggregate Conversion Amount to be converted:    
 
           

Please confirm the following information:

             
 
  Conversion Price:                  
 
                Number of Common Shares to be issued:    
 
           

Please apply the Aggregate Conversion Amount to reduce the Installment Amount(s)
to be paid on the following Installment Date(s) as indicated below:

             
 
  Installment Date(s):                  
 
                Reduction in Installment Amount(s):    
 
           

Please issue the Common Shares into which the Note is being converted in the
following name and to the following address:

         
 
  Issue to:    
 
       
 
       
 
       
 
       
 
       

                  Facsimile Number:  
 
           
 
           
 
  Authorization:                  

             
 
  By:                  
 
           
 
      Title:    
 
           

     
Dated:
   
 
   

 



--------------------------------------------------------------------------------



 



         
Account Number:
              (if electronic book entry transfer)
 
        Transaction Code Number:    
 
        (if electronic book entry transfer)

34



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          The Company hereby acknowledges this Conversion Notice and hereby
directs StockTrans, Inc to issue the above indicated number of Common Shares in
accordance with the Transfer Agent Instructions dated April 4, 2006 from the
Company and acknowledged and agreed to by StockTrans, Inc.

            Touchstone Resources USA, Inc.
      By:           Name:           Title:        

 